Citation Nr: 1823119	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-00 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to September 3, 2009, and higher than 20 percent thereafter, for right knee chondromalacia patella.

2.  Entitlement to an initial rating higher than 10 percent for right knee osteoarthritis.

3.  Entitlement to an initial rating higher than 20 percent for left knee chondromalacia patella.

4.  Entitlement to an initial rating higher than 10 percent for painful motion of the left knee.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from February 1996 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2015, the Veteran had a personal hearing regarding his knees with a member of the Board and the Veteran was represented by attorney Gronbeck at that hearing.  In August 2017, Ms. Gronbeck requested a hearing, but it unclear the basis for this request as such a hearing had been provided and the VLJ who conducted the prior Board hearing was then at the Board.  Since then, that VLJ has left the Board.  In January 2018, the Veteran and his representative were sent a notice advising them of that, and providing the Veteran an opportunity to have another hearing before a current member of the Board.  The Veteran responded that he did not want another hearing.

These claims were last remanded in July 2017 for additional development.  Unfortunately, this development has not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  This appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  





REMAND

The Board's July 2017 remand directed that both passive and active range of motion testing were to be conducted, in both weight-bearing and nonweight-bearing positions, pursuant to the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  While the July 2017 VA examination specifically addresses Correia, the examination report does not show the results of passive and active range of motion testing in both positions, nor is there an explanation for why they are not included.  Further, the range of motion results that are listed are not labeled as active or passive, nor is it clear what position he was in when they were taken.  Given the VA examiner's findings that he has functional loss as a result of pain, and also pain on weight-bearing, the specific results of his range of motion on weight-bearing are essential to determine the appropriate rating.  

On remand, additional VA treatment records will be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated since January 2018

2.  Schedule an appropriate examination for a report on the current severity of the Veteran's right and left knee disabilities.

The examiner is asked to conduct both active and passive range of motion testing in both weight-bearing and nonweight-bearing positions, and indicate the point at which motion is limited.  If unable to conduct the required testing, clearly explain why that is so.  Results from each test are to be recorded.

The examiner is asked to describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner is asked to elicit from the Veteran a detailed history of his symptoms during flares and after repeated use, including estimates of additional loss of motion, which can be used to inform such an opinion.

The examiner is asked to comment on the severity of the Veteran's instability/subluxation.

The examiner is asked whether the Veteran has symptoms of dislocated meniscus.

All required tests should be conducted.  All opinions are to be supported with explanatory rationale.  If any of the above range of motion testing cannot be accomplished, the examiner should detail the reason.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 




